BARNES, P. J.,
concurs in the opinion, with a few- added facts:
Plaintiff’s decedents were original stockholders in the Buckeye Building & Loan Assn, of Dayton, Ohio. The Miami Savings & Loan Company of Dayton, Ohio, purchased the assets of the Buckeye. In the written contract of purchase it agreed to pay the stockholders of record the face value of their stock.
The Miami performed this provision of the contract by making a book transaction through which the old Buckeye stockholders were listed as Miami stockholders. A few years later the Miami was ordered placed in liquidation.
Dr. Smith, as an original holder of stock in the Buckeye which had been transferred for stock in the Miami, brought an action on behalf of himself and all others similarly situated asking a court of equity to set aside the book transactions listing the stockholders of Miami and declaring that the old Buckeye stockholders be declared creditors by virtue of the original contract and sale of Buckeye assets to the Miami. *590Smith’s contention was sustained by the Common Pleas Court and was affirmed in the Court of Appeals and Supreme Court. Until the action of the Common Pleas Court the plaintiff’s decedents held the position of stockholders of the Miami. Through the judgment in the Smith case paintiff’s decedents had the opportunity of taking advantage of the judgment and becoming creditors. In the same judgment entry the Common .'Pleas Court determined that the Smith case was a class suit and made an allowance of attorney fees payable by all persons Who had their status changed from a stockholder to a creditor. It was directed that the Miami issue certificates of claim to •all persons entitled thereto with a deduction of 15% from the tace value and the total of all such deductions was then made the basis for the issuing of a certificate of claim to the attorneys for their services in the class suit. It was only after the ■plaintiff’s decedents availed themselves of the class suit judgment that they had any claim against the Miami. ’ Their position of stockholders was a liability. When the certificate of •claim was issued they held valuable assets.
'■ The action of the Court in the instant case was perfectly proper in determining that plaintiff as successor of his de- . cedents had no right to have an order giving any relief for the withholding of the 15 % at the time the certificate of claim was issued.
The fact that plaintiff’s decedents were indebted to the Miami Savings & Loan Company in the sum of $7920.00 would have no bearing whatever on the question of the basis for the 15% calculation. It was perfectly proper that the 15% be 'deducted from the total amount. Counsel for plaintiff seems to think that the $7920.00 should have been deducted. We can not agree with this contention. Keeping in mind that plaintiff’s decedents have no claim whatever but were stockholders until the time that a court of equity changed their status from that of a stockholder to a creditor. The next question was, creditor for what amount. The amount was the face value of their stockholdings in the Buckeye plus interest. The amount of this claim was subject to attorney’s charges for making it available. The net amount would then constitute the claim of the plaintiff’s decedents. In settling the claim it was agreed 'that plaintiff’s obligation to the Miami would be deducted. This was done and certificate of claim issued for the balance.